LOURIE, Circuit Judge.

ORDER

Gilda Industries, Inc. and the United States each respond to the court’s order concerning the timeliness of Gilda’s appeal.
The United States Court of International Trade’s docket sheet reflects that judgment was entered on October 10, 2006. The docket sheet further reflects that Gilda filed its notice of appeal on December 12, 2006, 63 days after entry of judgment. On December 19, Gilda filed a motion in the trial court requesting an extension of time, until December 12, to file its notice of appeal. The trial court denied that motion on December 27, 2006.
Gilda argues that “[t]he reasons why Gilda’s appeal should not be dismissed are *974fully set forth in its Motion for Extension Of Time To File Notice Of Appeal which was filed in the U.S. Court of International Trade” and requests that this court “make a finding that the motion for extension was timely filed and Gilda has shown good cause and/or excusable neglect justifying the extension of the appeal filing date from December 11, 2006 to December 12, 2006.”
A notice of appeal must be filed within 60 days after judgment is entered. See Fed. R.App. P. 4(a)(1)(B). An appeal not filed within that time must be dismissed. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61, 103 S.Ct. 400, 74 L.Ed.2d 225 (1982) (“It is well settled that the requirement of a timely notice of appeal is ‘mandatory and jurisdictional.’ ” (citation omitted)); Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction where notice of appeal is untimely). This court cannot extend the time to file a notice of appeal. See Fed. R.App. P. 26(b)(1). Gilda does not contest that its appeal is untimely.* Thus, the appeal is dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.

To the extent that Gilda seeks review of the trial court's December 27 order denying its extension motion, we note that Gilda has not appealed that order and thus it is not properly before this court.